Citation Nr: 1410034	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-13 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder(s), including skin cancer, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO currently holds jurisdiction over the claim.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  The hearing transcript is located in the Virtual VA electronic records storage system.

The Veteran initially filed a service connection claim for "skin cancer" due to herbicide exposure.  His private clinic records reflect diagnoses of several skin disorders, to include basal cell carcinoma.  At his hearing in December 2013, he testified to experiencing a blistering skin condition during service which required field treatment.  As the type of skin disorder described in service is unknown, the Board has rephrased the issue certified for appeal to encompass all skin disorders manifested by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.")

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to a skin disorder(s) as due to herbicide exposure.  At his hearing in December 2013, he testified to experiencing a blistering skin condition during service which required field treatment.  The relationship between the skin disorder treated in service and his current skin disorder is unknown.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As there may be an association between the in-service and post-service skin disorders, the Board finds that medical examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder records of private treatment for his skin disorder(s) since January 2014.

2.  Associate with the claims folder clinic records of the Veteran's treatment at the Atlanta VA Medical Center since January 18, 2012.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his skin disorder(s).   The VA examiner should thoroughly review the Veteran's VA paper and paperless claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

	a) identify all current skin disorders demonstrated in the private and VA clinic records; 

	b) to the extent medically possible, identify the skin disorder(s) manifested by blistering which the Veteran describes as being treated in service; and

   c) for each skin disorder identified, provide opinion as to whether it is at least as likely as not that such disorder had its onset in service, or is otherwise related to an event in service including his presumed herbicide exposure? 

In providing this opinion, the examiner is requested to accept as true the Veteran's description of treatment for skin symptoms during active service even though the event is not documented.  The examiner is free to comment on whether the Veteran's description of symptomatology since service makes sense from a medical point of view.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  
4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

